
	
		II
		109th CONGRESS
		2d Session
		S. 3638
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2006
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To encourage the Secretary of the Interior to participate
		  in projects to plan, design, and construct water supply projects and to amend
		  the Reclamation Wastewater and Groundwater Study and Facilities Act to
		  encourage the design, planning, and construction of projects to treat impaired
		  surface water, reclaim and reuse impaired groundwater, and provide brine
		  disposal in the State of California. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the The Water Recycling and
			 Riverside-Corona Feeder Act of 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—The Inland Empire Regional Water Recycling
				Initiative
					Sec. 102. Short title.
					Sec. 103. Inland Empire and Cucamonga Valley recycling
				projects.
					TITLE II—Projects in Riverside and San Bernardino
				Counties
					Sec. 201. Planning, design, and construction of the
				Riverside-Corona Feeder.
					Sec. 202. Project authorizations.
				
			IThe
			 Inland Empire Regional Water Recycling Initiative
			102.Short
			 titleThis title may be cited
			 as the The Inland Empire Regional
			 Water Recycling Initiative.
			103.Inland Empire
			 and Cucamonga Valley recycling projects
				(a)Recycling
			 projectsThe Reclamation
			 Wastewater and Groundwater Study and Facilities Act (Public Law
			 102–575, Title XVI;
			 43 U.S.C. 390h et
			 seq.) is amended by adding at the end the following:
					
						1637.Inland Empire
				regional water recycling project
							(a)In
				generalThe Secretary, in cooperation with the Inland Empire
				Utilities Agency, may participate in the design, planning, and construction of
				the Inland Empire regional water recycling project described in the report
				submitted under section 1606(c).
							(b)Cost
				sharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed 25 percent of the total cost of the
				project.
							(c)LimitationFunds
				provided by the Secretary shall not be used for operation and maintenance of
				the project described in subsection (a).
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000.
							1638.Cucamonga
				Valley Water Recycling Project
							(a)In
				generalThe Secretary, in cooperation with the Cucamonga Valley
				Water District, may participate in the design, planning, and construction of
				the Cucamonga Valley Water District satellite recycling plants in Rancho
				Cucamonga, California, to reclaim and recycle approximately 2 million gallons
				per day of domestic wastewater.
							(b)Cost
				sharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed 25 percent of the capital cost of the
				project.
							(c)LimitationFunds
				provided by the Secretary shall not be used for operation and maintenance of
				the project described in subsection (a).
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section,
				$10,000,000.
							.
				(b)Conforming
			 amendmentsThe table of sections in section 2 of
			 Public Law
			 102–575 is amended by inserting after the item relating to
			 section 1636 the following:
					
						
							Sec. 1637. Inland Empire Regional Water
				Recycling Program.
							Sec. 1638. Cucamonga Valley Water
				Recycling
				Project.
						
						.
				IIProjects in
			 Riverside and San Bernardino Counties
			201.Planning, design,
			 and construction of the Riverside-Corona Feeder
				(a)In
			 generalThe Secretary of the Interior, in cooperation with the
			 Western Municipal Water District, may participate in a project to plan, design,
			 and construct a water supply project, the Riverside-Corona Feeder, which
			 includes 20 groundwater wells and 28 miles of pipeline in San Bernardino and
			 Riverside Counties, California.
				(b)Agreements and
			 regulationsThe Secretary may enter into such agreements and
			 promulgate such regulations as are necessary to carry out this section.
				(c)Federal cost
			 share
					(1)Planning,
			 design, constructionThe Federal share of the cost to plan,
			 design, and construct the project described in subsection (a) shall be the
			 lesser of 35 percent of the total cost of the project or $50,000,000.
					(2)StudiesThe
			 Federal share of the cost to complete the necessary planning study associated
			 with the project described in subsection (a) shall not exceed 50 percent of the
			 total study cost.
					(d)In-kind
			 servicesIn-kind services performed by the Western Municipal
			 Water District shall be considered a part of the local cost share to complete
			 the project described in subsection (a).
				(e)LimitationFunds
			 provided by the Secretary under this section shall not be used for operation or
			 maintenance of the project described in subsection (a).
				202.Project
			 authorizations
				(a)In
			 generalThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is
			 amended by adding at the end the following:
					
						163x.Yucaipa
				Valley regional water supply renewal project
							(a)AuthorizationThe
				Secretary, in cooperation with the Yucaipa Valley Water District, may
				participate in the design, planning, and construction of projects to treat
				impaired surface water, reclaim and reuse impaired groundwater, and provide
				brine disposal within the Santa Ana Watershed described in the report submitted
				under section 1606.
							(b)Cost
				sharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed 25 percent of the total cost of the
				project.
							(c)LimitationFunds
				provided by the Secretary shall not be used for operation or maintenance of the
				project described in subsection (a).
							(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000.
							163x.City of
				Corona Water Utility, California, water recycling and reuse project
							(a)AuthorizationThe
				Secretary, in cooperation with the City of Corona Water Utility, California, is
				authorized to participate in the design, planning, and construction of, and
				land acquisition for, a project to reclaim and reuse wastewater, including
				degraded groundwaters, within and outside of the service area of the City of
				Corona Water Utility, California.
							(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
							(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this
				section.
							.
				(b)Conforming
			 amendmentsThe table of sections in section 2 of Public Law
			 102–575 is amended by inserting after the item relating to section 163_ the
			 following:
					
						
							Sec. 163x. Yucaipa Valley Regional Water
				Supply Renewal Project.
							Sec. 163x. City of Corona Water Utility,
				California, water recycling and reuse
				project.
						
						.
				
